Citation Nr: 1043987	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disorder, to include chronic low back pain and degenerative 
changes.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.  


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1971.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  

A December 2005 Board decision found that new and material 
evidence had not been submitted to reopen the Veteran's claims 
for entitlement to service connection for a low back disorder, to 
include chronic low back pain and degenerative changes, and for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  Consequent to an April 2007 Order granting a March 2007 
Joint Motion for Remand (Joint Motion), the Veteran's appeal has 
been remanded to the Board.  


The issue of whether new and material evidence has been presented 
to reopen the Veteran's claim for service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis, is addressed in the remand 
portion of the decision below and is again remanded to the RO via 
the Appeals Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  A March 1995 rating decision denied the Veteran's claim of 
entitlement to service connection for a low back disorder.  The 
Veteran was notified of that decision in March 1995 and did not 
file a notice of disagreement within one year.  

2.  Evidence associated with the claims file since the March 1995 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for a low back disorder.  



CONCLUSION OF LAW

The evidence received since the final March 1995 rating decision 
is not new and material, and therefore, the claim for entitlement 
to service connection for a low back disorder, to include chronic 
low back pain and degenerative changes, is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, as discussed in the March 2007 Joint Motion, RO 
letters in September 2003 and December 2003 did not provide the 
Veteran with adequate Kent notice.  However, an RO letter in June 
2010 specifically discussed the reasons that the Veteran's claim 
for service connection for a low back disorder was denied in 
March 1995, and notified him what evidence is needed to 
substantiate his claim.  Subsequently, in September 2010, the 
claim was readjudicated.  Consequently, the Board finds that 
adequate notice has now been provided.

With respect to the Dingess requirements, the RO's December 2003 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With the above letters, the RO 
effectively satisfied the notice requirements with respect to the 
issue on appeal.  

In addition, the VCAA explicitly provides that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, 
in order to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, subsequent to the Veteran's request to reopen his 
service connection claim in June 2003, numerous private and VA 
treatment records have been obtained, as well as the report of a 
fee-based examination in September 2003.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In June and July 2010, the Veteran wrote 
indicating that he had no other evidence to support his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is reopened, it will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

A March 1995 rating decision denied the Veteran's original claim 
for service connection for a back condition on the basis that, 
although the service treatment records showed treatment for back 
pain, no chronic back disorder was shown in service.  The Veteran 
was notified of the March 1995 rating decision and did not appeal 
it; therefore, that decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104 (2010).  The relevant evidence of record at the 
time of the March 1995 rating decision consisted of the Veteran's 
service treatment records, outpatient treatment reports dated 
from February 1977 to February 1993, and the reports of VA 
compensation examinations in March 1988 and March 1993.  

The service treatment records showed that the Veteran was treated 
in May 1970 and September 1970 for complaints of back pain.  The 
examiner in September 1970 diagnosed probable sprained back 
muscle.  At the time of the Veteran's separation examination, he 
indicated that he had no history of recurrent back pain; no 
pertinent abnormal clinical findings were noted at that time, and 
no back disorder was diagnosed.  The post-service treatment 
records showed the Veteran's report of back injuries when he was 
17 or 18 years old, again in 1972, and in December 1979.  
Treatment records in 1980 show that the Veteran underwent lumbar 
disc surgery in March 1980 and again in October 1982.  

Evidence added to the record since the March 1995 rating decision 
includes private treatment records dated from January 1995 to 
June 2008, VA clinic records dated from August 1992 to June 2010, 
and the report of a fee-based examination in September 2003.  The 
newly received records primarily reflect treatment for unrelated 
disorders, and note the Veteran's complaint of and a continued 
diagnosis of chronic low back pain.  However, no examiner has 
attributed any current back disorder to service or commented on 
the etiology of any back disorder in any way.  The Veteran's own 
description of the history and continuity of his back disorder is 
cumulative of previous evidence and therefore is not new and 
material.  

The Board finds that the additional evidence added to the record 
is merely cumulative of the evidence that was previously of 
record and considered in the March 1995 rating decision - it 
shows only continued treatment for a disorder that was previously 
shown to be present.  Moreover, the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection nor does the evidence 
raise a reasonable possibility of substantiating his claim for 
service connection for a back disorder.  

Accordingly, the additional evidence received since the March 
1995 rating decision is not new and material evidence sufficient 
to reopen the claim of entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted, the claim 
for entitlement to service connection for a low back disorder, to 
include chronic low back pain and degenerative changes, is not 
reopened.


REMAND

In September 2010, after the case was recertified to the Board, 
the RO received additional communication from the Veteran, which 
was forwarded to the Board.  That communication included four 
signed VA Forms 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs).  On each 
form, the Veteran identified a different private doctor who 
treated him for asthma for a specific period of time, Dr. G. P., 
Dr. M. Z., Dr. D. W., and Dr. J. F.  Review of the file shows 
that treatment records from Dr. Z. for the period noted have been 
obtained, but no reports from the others are in the file.  

Because the records identified by the Veteran are potentially 
relevant to his claim for service connection for a pulmonary 
disorder, VA's duty to assist him requires that VA attempt to 
obtain those private treatment records prior to adjudication of 
the issue on appeal.  

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to procure copies 
of all records which have not previously 
been obtained from the four physicians 
identified by the Veteran on the 
authorization forms received in September 
2010.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing the 
evidence.  All records received must be 
associated with the claims file.  The 
Veteran must then be given an opportunity 
to respond.  

2.  After the above development has been 
completed, the Veteran's application to 
reopen his claim for service connection for 
a pulmonary disorder, to include chronic 
obstructive pulmonary disorder, asthma, and 
bronchitis, must be readjudicated.  If the 
claim on appeal remains denied, the Veteran 
must be provided a supplemental statement 
of the case.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


